         IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK HOWELL,
              Plaintiff,
v.                                           Case No. CIV-20-960-PRW

DUIT HOLDINGS, INC. et al.,
             Defendants.

       JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference:           November 3, 2020

Appearing for Plaintiff:      Leah M. Roper
                              D. Colby Addison

Appearing for Defendants:     Nathan Whatley

               Jury Trial Demanded ■ - Non-Jury Trial □

1.    BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary
      language the facts and positions of the parties to inform the judge of the
      general nature of the case.

      This is a case about an employee that was terminated after being out on
      medical leave. Plaintiff is a former employee of Defendants that alleges
      he was wrongfully terminated because of his disability. Additionally,
      Plaintiff alleges that he was subject to retaliation because of his FMLA
      leave and his FMLA leave was interfered with as well. Plaintiff was
      employed with Defendants from December 15, 2015, until August 15,
      2018, as a Heavy Haul Driver. In February 2018, Plaintiff underwent
      surgery related to a back injury. After the surgery, Plaintiff was placed
      on lifting restrictions. Defendants informed Plaintiff that he may return
      to work upon receiving authorization from his physician to lift forty (40)
      pounds. In July or August 2018, Plaintiff’s physician released him to
      work. Plaintiff requested that the physician provide him a note
      informing Defendants that he was authorized to lift at least forty (40)
      pounds. The physician complied. Plaintiff notified Defendants and
     Defendants initially ordered Plaintiff to pick up his truck and start
     working. Later that day, Defendants contacted Plaintiff and stated that
     he could not work until he received a fifty (50) pound lifting restriction.
     Plaintiff contacted his physician and requested another note authorizing
     him to lift fifty (50) pounds. The physician complied. Plaintiff provided it
     to Defendants. Then Defendants said Plaintiff must see Defendants’
     physician. Plaintiff complied and Defendants’ physician stated that he
     would only release Plaintiff to work with a forty (40) pound restriction
     as its clinic policy is to only allow to provide up to forty (40) pound
     restrictions and not fifty (50) pound restrictions. Defendants terminated
     Plaintiff the following day. Defendants further claimed that Plaintiff did
     not complete FMLA paperwork for medical leave; however, Plaintiff was
     never provided the paperwork. Defendants stated that Plaintiff’s failure
     to complete the paperwork was consequential in its decision to terminate
     Plaintiff. Defendants advertised for Plaintiff’s replacement the following
     day.

     Defendants deny Plaintiff’s allegations and claims, and further deny any
     violation of federal or state law relative to Plaintiff as alleged in Plaintiff’s
     Complaint. The Plaintiff was not discriminated against on any basis. Likewise,
     charging party was not subject to any retaliation and never returned his FMLA
     paperwork.

2.   JURISDICTION. State the basis on which the jurisdiction of the Court
     is invoked and any presently known objections.

     28 U.S.C. § 1331

3.   STIPULATED FACTS. List stipulations as to all facts that are not
     disputed, including jurisdictional facts.

     a.    Jurisdiction and venue are proper.
     b.    Defendant Pioneer Transport, Inc.’s employee Jeff Corbin advised
           Plaintiff that he could not work unless he was released to lift fifty
           (50) or more pounds. Doc. 1-1, ¶ 19; Doc. 9, ¶ 19.

4.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER
     RELIEF SOUGHT.

     a.    Plaintiff: Plaintiff seeks actual damages (including lost wages and
           benefits), compensatory damages, liquidated damages, and


                                         2
punitive damages together with pre- and post-judgment interest,
costs, attorneys’ fees and such other relief as this Court may deem
equitable and appropriate.

Defendants: Defendants deny Plaintiff’s allegations and claims.
Specifically, Defendants incorporate by reference all defenses asserted in
their Answer. At this time, Defendants do not seek damages against Plaintiff,
but reserves the right to seek such damages and also to seek attorney fees and
costs in defending this action.

Plaintiff was employed by Pioneer where he worked as a haul truck driver
(Lowboy/Float Driver) from November 25, 2015 through August 15, 2018.
Pioneer’s main workforce consists of dump truck and haul truck drivers.
Prior to beginning his employment with Pioneer, Plaintiff suffered an on-the-
job injury to his back. Plaintiff requested leave for treatment/surgery to his
back in February 2018, which Pioneer granted under FMLA. Pioneer
provided paperwork regarding FMLA to Plaintiff, but Plaintiff failed to
return the paperwork. Following release from his physician, Plaintiff sought
to return to work. Plaintiff presented a CC-Form-5 dated August 14, 2018,
showing a 50 pound lifting (occasionally), temporary restriction. Plaintiff’s
job description required minimum lifting of 50 pounds.

Plaintiff presented to McBride Orthopedic Clinic in Edmond for a FMCSA
Driver Medical Qualification (per 49 CFR 391.45(f)) post-medical
treatment/impairment. The physician determined that Plaintiff had a “40 lbs
max lift” impairment, though the physician issued the Medical Examiner’s
Certificate. Plaintiff presented the certificate and medical paperwork to the
company. After review, the company determined that the restriction on the
medical certificate disqualified the Plaintiff from employment (based on the
job description), that there were no other similar positions available, and that
no reasonable accommodations could be made based on the nature of the
work and requirements – dump truck and long haul drivers frequently lift 50
pounds or more. Moreover, because the Plaintiff failed to return the FMLA
paperwork, the company was not required to hold Plaintiff’s position open.
The Plaintiff never requested an accommodation, nor did the Plaintiff submit
for a resolution of conflicts of medical evaluation to FMCSA (49 CFR
391.47).

Plaintiff never engaged any protected activity. Plaintiff never made any
report or complaint of discrimination. Thus, retaliation did not, and could
not have played any role in decisions affecting the Plaintiff.




                                3
5.   APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.
     Do any of the claims or defenses draw into question the constitutionality
     of a federal or state statute where notice is required under 28 U.S.C. §
     2403 or Fed. R. Civ. P. 5.1?
                  □ Yes       ■ No

6.   MOTIONS PENDING AND/OR ANTICIPATED (include date of
     filing, relief requested, and date responsive brief to be filed).

     Plaintiff anticipates filing a motion for summary judgment, if warranted
     by the facts, and other trial-related motions.

     Defendants anticipate filing a motion for summary judgment and motions in limine.
     No motions are currently pending from Defendants.

7.   COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures
     required by Fed. R. Civ. P. 26(a)(1) been made? □ Yes ■No
     If “no,” by what date will they be made? November 3, 2020

8.   PLAN FOR DISCOVERY.

     A.    The discovery planning conference (Fed. R. Civ. P. 26(f)) was held
           on October 22, 2020.

     B.    The parties anticipate that discovery should be completed within
           eight (8) months.

     C.    In the event ADR is ordered or agreed to, what is the minimum
           amount of time necessary to complete necessary discovery prior to
           the ADR session? Four (4) months.

     D.    Have the parties discussed issues relating to disclosure or
           discovery of electronically stored information, including the form
           or forms in which it should be produced, pursuant to Fed. R. Civ.
           P. 26(f)(3)(C)?
           ■Yes         □ No

     E.    Have the parties discussed issues relating to claims of privilege or
           of protection as trial-preparation material pursuant to Fed. R. Civ.


                                         4
           P. 26(f)(3)(D)?
           ■ Yes        □ No

           To the extent the parties have made any agreements pursuant to
           Fed. R. Civ. P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a
           procedure to assert claims of privilege/protection after production
           and are requesting that the court include such agreement in an
           order, please set forth the agreement in detail below and submit a
           proposed order adopting the same.
           Attached is a proposed protective order that the Parties jointly
           request the Court enter.

      F.   Identify any other discovery issues which should be addressed at
           the scheduling conference, including any subjects of discovery,
           limitations on discovery, protective orders needed, or other
           elements (Fed. R. Civ. P. 26(f)) which should be included in a
           particularized discovery plan.
           __________________________________________________________

9.    ESTIMATED TRIAL TIME:                     2-3 days

10.   BIFURCATION REQUESTED:                    □ Yes      ■ No

11.   POSSIBILITY OF SETTLEMENT:
          □ Good   ■ Fair  □ Poor

12.   SETTLEMENT AND ADR PROCEDURES:
      A.  Compliance with LCvR 16.1(a)(1) - ADR discussion:
          ■ Yes □ No

      B.   The parties request that this case be referred to the following ADR
           process:
           □ Court-Ordered Mediation subject to LCvR 16.3
           □ Judicial Settlement Conference
           □ Other _____________________________________________________
           ■ None - the parties do not request ADR at this time.

13.   Parties consent to trial by Magistrate Judge? □ Yes ■ No
14.   Type of Scheduling Order Requested. ■ Standard - □ Specialized (If a
      specialized scheduling order is requested, counsel should include a
      statement of reasons and proposal.)


                                     5
s/D. Colby Addison
D. Colby Addison, OBA #32718
Leah M. Roper, OBA #32107
THE CENTER FOR EMPLOYMENT LAW
1133 N. Portland Ave.
Oklahoma City, OK 73107
Telephone: 405.252.1180
Leah@CenterforEmploymentLaw.com
Colby@CenterforEmploymentLaw.com
ATTORNEYS FOR PLAINTIFF

AND

s/ Nathan L. Whatley
Nathan L. Whatley, OBA #14601
MCAFEE & TAFT
A PROFESSIONAL CORPORATION
Tenth Floor, Two Leadership Square
211 North Robinson
Oklahoma City, Oklahoma 73102
Telephone: (405) 235-9621
Facsimile: (405) 235-0439
nathan.whatley@mcafeetaft.com

ATTORNEYS FOR DEFENDANTS




        6
